CORONUS SOLAR INC. 1100-1200 West 73rd Avenue Vancouver, British ColumbiaV6P 6G5 Tel:(604) 267-7078 December 13, 2010 Mr. Larry Spirgel Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Coronus Solar Inc. Form 10-K for Fiscal Year Ended March 31, 2010 Form 10-Q for Quarter Ended September 30, 2010 File No.000-53697 Dear Mr Spirgel: In response to your letter of comments dated December 9, 2010, please be advised as follows: General 1. As instructed, we filed the proposed amendments to our March 31, 2010 Form 10-K and our September 30, 2010 Form 10-Q. Form 10-Q for the Quarter Ended September 30, 2010 Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 18 Liquidity and Capital Resources, page 21 2. We further revised our discussion to clearly explain that we extended the balance payable dates for our respective land purchase contracts because we lacked (and still lack) the funds to pay the contractual balances due. 3. We revised our source of funds disclosure to clearly explain what we mean by a “tax equity transaction”. 4. As requested, we ensured that the land purchase agreements we filed as Exhibits 10.10 and 10.11 on EDGAR were in readable form. Exhibits, page 24 5. As requested, we ensured that our exhibit index accurately conveyed which exhibits were filed with our amended Form 10-Q and which exhibits were incorporated by reference. Mr. Larry Spirgel Assistant Director Securities and Exchange Commission RE: Coronus Solar Inc. Form 10-K for Fiscal Year Ended March 31, 2010 Form 10-Q for Quarter Ended September 30, 2010 File No.000-53697 December 13, 2010 Page 2 Further, please be advised that Coronus Solar Inc. (the “Company”) is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and, the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours truly, CORONUS SOLAR INC. BY: JEFF THACHUK Jeff Thachuk, President
